Citation Nr: 1621273	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-30 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2001 to October 2001, November 2004 to June 2005, and October 2005 to July 2007, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current cervical spine degenerative disc disease first manifested during active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current right shoulder strain first manifested during active service.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current left shoulder strain first manifested during active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his cervical spine degenerative disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Resolving doubt in favor of the Veteran, his right shoulder strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Resolving doubt in favor of the Veteran, his left shoulder strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for cervical spine and bilateral shoulder disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The facts of this case may be briefly summarized.  The Veteran's service treatment records are negative for complaints of neck or shoulder issues.  He filed a service connection claim in March 2012.  During his Board hearing, in April 2015, he reported neck and shoulder pain beginning in 2006 or 2007, which he believed was a result of carrying heavy equipment for prolonged periods in Iraq.  Subsequent to his discharge, he reported that he self-medicated by stretching and with over-the-counter pain medication.  He also testified that he was treated for musculoskeletal pain by a chiropractor.  Although he has authorized VA to obtain these records, they have not been located.  Notably, the Veteran is clearly competent to describe his neck and shoulder symptoms.  38 C.F.R. § 3.159(a)(2).

On VA examination in April 2013, the examiner diagnosed the Veteran with bilateral should strain and cervical spine degenerative disc disease.  The examiner noted that these conditions were "plausible stories of wear and tear in the service."  However, due to a lack of in-service medical evidence, the examiner opined that it was less likely than not that they were related to service.

The Board observes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

Here, the Veteran has credibly reported experiencing neck and shoulder pain as a result of carrying heavy equipment while serving in Iraq.  Although his service treatment records were negative for neck or shoulder symptoms, the VA examiner corroborated his reports of disability in rendering diagnoses of bilateral shoulder strain and cervical spine degenerative disc disease.  Furthermore, the examiner indicated that the Veteran's current symptoms were plausibly related to in-service wear and tear.  On this set of facts, the Board finds that the pertinent evidence of record is at least in relative equipoise on the question of whether the Veteran's current neck and shoulder disabilities first manifested in service.  The lack of medical documentation of in-service treatment or immediate post-service treatment is, standing alone, insufficient to deny these claims.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).

The Board, having the benefit of the Veteran's sworn testimony and reports of pain in his shoulders and neck during service, followed by his credible reports of continuing symptoms since service combined with the VA examiner noting a plausible connection between in-service activity and the Veteran's current conditions, will resolve all reasonable doubt in the Veteran's favor.  Accordingly, the Board finds that the Veteran's current cervical spine degenerative disc disease and bilateral shoulder strains first manifested during active service.  The criteria for service connection are met.  38 U.S.C.A. § 1110.


ORDER

The claim of entitlement to service connection for cervical spine degenerative disc disease is granted.

The claim of entitlement to service connection for right shoulder strain is granted.


The claim of entitlement to service connection for left shoulder strain is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


